Citation Nr: 0426732	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine status post laminectomy, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from June 1974 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

At the June 2004 travel board hearing the veteran testified 
that he had applied for social security administration (SSA) 
benefits.  The medical records considered by SSA have not 
been added to the claims file.  These records should be 
associated with the file prior to resolution of the appeal.  
38 U.S.C.A. § 5106 (West Supp. 2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The veteran also testified that he was last seen at the VA 
Medical Center in Decatur in February 2004.  Those records 
are not in the claims folder.  VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to medical and other records from VA medical 
facilities.  38 C.F.R. § 3.159(c)(2) (2003).

The veteran's representative submitted his VA outpatient 
treatment records, dated 1998 to 2003, to the RO on August 6, 
2004.  A written waiver of initial consideration of the new 
evidence by the RO was not submitted.  Because additional 
evidence pertinent to the veteran's claim was received 
subsequent to the issuance of the April 2002 supplemental 
statement of the case (SSOC), the veteran is entitled to have 
the RO furnish him with a SSOC.  The controlling regulations 
provide that a "Supplemental Statement of the Case will be 
furnished to the appellant" when additional relevant evidence 
is received "unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the Statement of the Case or Supplemental Statement of the 
Case."  38 C.F.R. § 19.31(a) (2003).  Here, after the 
transfer of the claims file from the RO to the Board, the 
veteran submitted additional relevant VA treatment records.  
Accordingly, because the additional VA treatment records are 
pertinent to the veteran's claim, a remand is required for 
the issuance of a SSOC.  38 C.F.R. § 19.9(a)(1) (2003).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  Although the regulations 
with regard to the criteria for rating diseases and injuries 
of the spine were amended effective September 23, 2002, 
pursuant to Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
only the revised version of the rating criteria applies.  The 
RO has not provided the veteran with the revised rating 
criteria.  

The Board observes that the veteran has not been afforded a 
VA examination for compensation purposes, which addresses the 
criteria set forth in the amended regulations.  As the United 
States Court of Appeals for Veterans Claims (Court) noted in 
Massey v. Brown, 7 Vet. App. 204 (1994), rating decisions 
must be based on medical findings that relate to the 
applicable rating criteria.  Furthermore, the veteran's claim 
must be remanded for consideration of his claim under the new 
diagnostic criteria.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following development:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the non-VA 
medical records relied upon concerning 
that claim.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Decatur, 
Georgia, from January 2004 to the 
present.  

3.  Afforded the veteran a new VA spine 
examination to determine the nature and 
severity of his service- connected 
degenerative disc disease of the lumbar 
spine status post laminectomy.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  

4.  After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the orthopedic examiner is 
requested to discuss the presence 
(including frequency) or absence of any 
persistent symptoms of intervertebral 
disc syndrome which are compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief.  Any neurological involvement, 
including the peripheral nerve or nerves 
involved, resulting from the lumbar 
myositis should be identified and 
described.  The examiner is requested to 
also obtain from the veteran information 
regarding the frequency (including 
duration) of any flare-ups of his 
service-connected low back disability 
that have resulted in bed rest prescribed 
by a physician or treatment prescribed by 
a physician within the past 12 months.  
Additionally, the examiner is requested 
to include in the examination report a 
discussion of the presence or absence of 
unfavorable ankylosis of the entire 
thoracolumbar spine and of unfavorable 
ankylosis of the entire spine.  

5.  The orthopedic examiner is requested 
to note the range of motion of the low 
back.  The examiner is requested to 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected segment of the spine is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinion is based must be 
set forth. The examiner is requested to 
provide complete rationale for all 
conclusions reached and explain any loss 
of mobility reported in the above 
examination.

6.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The orthopedic examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.  

7.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

8.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

